Citation Nr: 0529318	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-18 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for a low back 
disability (sacroiliac sprain), currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for bilateral 
hearing loss, and increased from 10 to 20 percent the rating 
for a service-connected lumbar spine disability (sacroiliac 
sprain), effective December 3, 2001.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's service-connected low back disability 
(sacroiliac sprain) is manifested by no more than moderate 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months; no more than moderate 
limitation of low back motion or lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position; and no more 
than forward flexion of the thoracolumbar spine to 60 degrees 
or less, limitation of combined range of motion of the 
thoracolumbar spine to 120 degrees or less, or muscle spasm 
(or guarding) severe enough to result in an abnormal gait, 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. Ankylosis has not been shown.

3.  The veteran's service-connected lumbar spine disability 
causes mild radiculopathy/neuralgia affecting the sciatic 
nerve in both lower extremities.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
orthopedic impairment resulting from a low back disability 
(sacroiliac sprain) have not been met, under either the old 
or new rating criteria.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 
5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2005).

2.  Separate 10 percent disability ratings are warranted for 
mild neuralgia of the sciatic nerve in the lower extremities, 
effective from September 26, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).  

The veteran has been diagnosed with sacroiliac sprain, and 
degenerative disc disease of the lumbar spine, with sciatica 
and radiculopathy.  He now has a 20 percent disability rating 
for limitation of motion and functional impairment, and he 
seeks an increased rating.  The Board therefore turns to the 
appropriate criteria.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  

Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25179 (2004).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg.  33422(2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the lumbar 
spine, and a 40 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5292 (2002).
 
Prior to September 26, 2003, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there was also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.   An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Id., Note (1) (emphasis added).  These 
regulations were again slightly revised in September 2003.  
See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), and 5243 
(intervertebral disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The code for intervertebral disc syndrome (DC 
5243), permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DC's 5237, 5242, 5243 (2005).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).     
 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.
  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2004).  Diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded."  Schafrath, 1 Vet. App. at 592.

As noted above, the veteran's lumbar spine disability in this 
case has been rated as 20 percent disabling under DC 5292, 
which contemplates moderate limitation of motion of the 
lumbar spine.  On the veteran's most recent VA examination, 
in February 2002, he had forward flexion to 45 degrees, 
backward extension to 10 degrees, right and left bending to 
20 degrees, and right and left rotation to 20 degrees.  These 
ranges of motion appear to be at most in the moderate range, 
as each falls within a "normal" range of motion, for VA 
purposes, and the veteran complains of persistent limitations 
on his activities.  The Board accordingly concludes that the 
veteran's limitation of motion falls squarely within the 
moderate range.  Thus, under the old qualitative criteria for 
evaluating limitation of motion of the lumbar spine, the 
veteran's low back disability was moderate, for which a 20 
percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 
(2002).  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion also fall squarely within the 
requirements for a 20 percent rating:  forward flexion 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion no greater than 120 degrees.  
38 C.F.R. § 4.71a, DC 5237 (2005).

On VA examination in February 2002, the veteran was not shown 
to have listing of the whole spine to the opposite side; 
positive Goldthwaite's sigh, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, abnormal mobility on forced motion, or ankylosis of 
the thoracolumbar spine.  Therefore, when rated under the 
diagnostic code for lumbosacral strain, the veteran's low 
back disability does not satisfy the qualitative criteria for 
a rating higher than 20 percent under the old version, nor 
does it satisfy the criteria for a rating higher than 20 
percent under the new version.  Compare 38 C.F.R. § 4.71a, DC 
5295 (2002) with DC 5237 (2005).  

Similarly, if rated under the diagnostic code for 
intervertebral disc syndrome, the veteran's low back 
disability does not meet the qualitative criteria of the old 
version or the numerical criteria of either component of the 
new version to warrant a higher rating.  Compare 38 C.F.R. 
§ 4.71a, DC 5293 (2001) with 38 C.F.R. § 4.71a, DC 5243, 
General Rating Formula for Diseases and Injuries of the Spine 
and the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (2005).  The rating criteria in 
effect prior to September 23, 2002, DC 5293 provide a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, DC 5293.  In this case, despite complaints 
of pain radiating into his feet, on VA examination in 
February 2002, the veteran was not shown to have any reflex, 
motor, or sensory deficits.  Nor has he been shown to have 
recurring attacks due to intervertebral disc syndrome.  
Accordingly, he is not entitled to an increase under DC 5293, 
nor is he entitled to an increase under the rating criteria 
in effect as of September 23, 2002, as no bedrest has been 
prescribed by a physician at any time for his back 
disability.  38 C.F.R. § 4.71a, DC 5293 (2003).  

As noted above, a September 2003 revision to the IDS code 
stated that IDS (pre-operatively or post-operatively) is to 
be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurologic disabilities 
are rated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., at Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002, to September 26, 2003, 
and from September 26, 2003, through the present, 
respectively).  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurologic manifestations are 
evaluated separately and combined with all other 
disabilities.

Turning first to orthopedic manifestations, the veteran's 
February 2002 VA examination revealed forward flexion to 45 
degrees, backward extension to 10 degrees, right and left 
bending to 20 degrees, and right and left rotation to 20 
degrees, which, as noted above, warrant a rating of 20 
percent under the general rating formula.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2005).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2005).

As discussed above, the Board finds that the veteran in this 
case is entitled to no more than a 20 percent rating under 
the rating criteria in effect prior to September 2002, or for 
limitation of motion of the lumbar spine under the general 
rating formula currently in effect.  Further, the Board has 
found that the veteran is not entitled to a rating greater 
than 20 percent under any of the spinal rating criteria 
applicable.  The question before the Board, then, is whether 
the veteran is entitled to a separate rating for his 
neurological manifestations.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  Id.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  Id.  Diagnostic Code 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.  The rating 
criteria are the same using DCs 8520, 8620, and 8720.

In this case, though the veteran has described his sciatica 
symptoms of the lower extremities as recurrent, the Board 
finds that the objective medical evidence shows them to be 
more intermittent in nature.  Examination of the lower 
extremities has demonstrated motor, sensation, and reflex 
examinations were rated as 2+ by the examiner.  Additionally, 
he has complained of generalized weakness, but this has not 
been demonstrated.  On VA examination in February 2002, the 
examiner diagnosed the veteran, in pertinent part, with 
sciatica and radiculopathy, and noted that he was unable to 
toe and heel walk, due in part to his sciatica.  The Board 
finds that the lower extremity sciatica symptoms are 
primarily sensory in nature and compatible with an incomplete 
paralysis of the sciatic nerve that is mild in degree.  
Accordingly, the Board finds that the veteran is entitled to 
an award of separate 10 percent ratings for the neurological 
manifestations of the lower extremities of sciatica under DC 
8520.  The Board finds no evidence of organic changes, such 
as muscle atrophy, trophic changes, etc., that would warrant 
a higher rating.  This 10 percent is assigned effective 
September 26, 2003, as prior to that date, the law did not 
provide for the assignment of separate disability ratings 
based upon neurological impairment.

The Board finds that, under the new criteria, the veteran 
could be rated as 20 percent disabled for his chronic 
orthopedic manifestation of moderate limitation of motion of 
the lumbar spine, and as 10 percent disabled in each lower 
extremity for his chronic neurological manifestation of lower 
extremity sciatica.

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2005).  Although the veteran has complained 
of flare-ups, these occur only after certain activities, such 
as walking, standing, or sitting for long periods of time, 
and these symptoms have been noted to be alleviated by over-
the-counter pain medications.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran has complained of pain associated with 
lumbar spine disability, the Board does not find that the 
disability attributable to the low back problems resulted in 
functional disability in excess of that contemplated in the 
rating already assigned.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, there is no evidence that the 
disability causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In sum, the weight of the credible evidence demonstrates that 
the veteran's lumbar spine disability warrants no more than a 
20 percent rating for orthopedic manifestations.  Similarly, 
the weight of the credible evidence demonstrates that the 
veteran's lumbar spine disability warrants no more than the 
separate 10 percent ratings for neurological manifestations 
in the lower extremities.  As the preponderance of the 
evidence is against the claim for an increased rating for 
orthopedic manifestations, the "benefit-of-the-doubt" rule 
does not apply, and the claim for an increased rating for 
orthopedic manifestations of a lumbar spine disability must 
be denied.

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in April 2002.  
However, the notices to the appellant informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  VA 
sent the appellant correspondence in December 2001; a 
statement of the case in June 2003; and a supplemental 
statement of the case in December 2003.  There was no harm to 
the appellant, as VA made all efforts to notify and to assist 
him with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the appellant's possession.  Any defect with 
regard to the timing and content of the notices to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

A disability rating in excess of 20 percent for the 
orthopedic residuals of a low back disability is denied.

Separate 10 percent disability ratings are granted under 
Diagnostic Code 8520, effective September 26, 2003, for the 
neurologic impairment in each lower extremity resulting from 
the low back disability, subject to the laws and regulations 
governing the disbursement of monetary benefits.


REMAND

The veteran contends that he has hearing loss as a result of 
exposure to loud noise during combat in World War II.  
Specifically, he claims that on several occasions bombs were 
detonated in close proximity to him.  The Board notes that 
the veteran has been awarded a variety of medals for his 
service, at least one of which suggests he participated in 
combat.  The veteran's Report of Separation shows that he was 
awarded a Bronze Arrowhead Device, which indicates 
participation in an initial assault landing.  He has stated 
that he was involved in campaigns to secure several islands 
in the Pacific, and because he has been awarded the Bronze 
Arrowhead Device, the Board concludes that this is sufficient 
proof of involvement in combat.  

Where a veteran has been shown to have engaged in combat, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) apply.  
38 U.S.C.A. § 1154(b) provides that where participation in 
combat has been established, VA shall accept a veteran's 
assertion that a particular disease or injury occurred in 
service; that is, VA will accept a veteran's assertion of 
what happened during combat.  The Board notes that 
38 U.S.C.A. § 1154(b) does not address whether the veteran 
has a current disability, and if so, whether it is related to 
service, as this connection generally requires competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board accepts the veteran's 
assertions in this case that there were loud noises in 
combat, and he experienced  symptoms of hearing loss during 
combat, and the Board acknowledges that the veteran is 
competent to describe symptoms of hearing loss, the Board 
notes that he is not competent to relate any current hearing 
loss to noise exposure during combat.  It does not appear 
that any competent medical evidence establishing a nexus 
between any current hearing loss and the veteran's active 
service has yet been associated with the claims folder.  
Accordingly, the Board finds that an etiological opinion is 
necessary in this case to determine whether the veteran 
currently has hearing loss consistent with that typically 
incurred with exposure to loud noises, such as those present 
in combat.

In light of the above, this case is REMANDED for the 
following development:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any hearing loss.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current hearing loss is more likely 
than not, less likely than not, or as 
likely as not to be related to the 
veteran's active service.  The rationale 
for all opinions expressed must be 
provided.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim for service 
connection for bilateral hearing loss.  
If further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


